
	

116 S2518 IS: Rural Economic Infrastructure Equity Act of 2019
U.S. Senate
2019-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2518
		IN THE SENATE OF THE UNITED STATES
		
			September 19, 2019
			Mr. Durbin (for himself and Mr. Braun) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To amend title 49, United States Code, to establish an Assistant Secretary for Rural Economic
			 Investment and an Office of Rural Economic Investment, to ensure that
			 rural communities are adequately represented in Federal decisionmaking for
			 transportation policy, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Rural Economic Infrastructure Equity Act of 2019.
		2.Rural economic investment
 (a)DefinitionsIn this section: (1)DepartmentThe term Department means the Department of Transportation.
 (2)Relevant congressional committeesThe term relevant congressional committees means— (A)the Committee on Transportation and Infrastructure of the House of Representatives;
 (B)the Committee on Energy and Commerce of the House of Representatives; (C)the Committee on Environment and Public Works of the Senate;
 (D)the Committee on Commerce, Science, and Transportation of the Senate; (E)the Committee on Banking, Housing, and Urban Affairs of the Senate;
 (F)the Subcommittee on Transportation, Housing and Urban Development, and Related Agencies of the Committee on Appropriations of the House of Representatives; and
 (G)the Subcommittee on Transportation, Housing and Urban Development, and Related Agencies of the Committee on Appropriations of the Senate.
 (3)SecretaryThe term Secretary means the Secretary of Transportation. (b)Establishment (1)In generalSection 102 of title 49, United States Code, is amended—
 (A)in subsection (a), by inserting (referred to in this section as the Department) after Department of Transportation; (B)in subsection (e)(1)—
 (i)in the matter preceding subparagraph (A), by striking 6 and inserting 7; (ii)in subparagraph (C), by striking and at the end;
 (iii)by redesignating subparagraph (D) as subparagraph (E); and (iv)by inserting after subparagraph (C) the following:
							
 (D)an Assistant Secretary for Rural Economic Investment, who shall be appointed by the Secretary; and; 
 (C)in subsection (f)(1), by striking “Department of Transportation” each place it appears and inserting “Department”;
 (D)by redesignating subsection (h) as subsection (i); and (E)by inserting after subsection (g) the following:
						
							(h)Office of Rural Economic Investment
 (1)In generalThere is established in the Department an Office of Rural Economic Investment (referred to in this subsection as the Office).
 (2)LeadershipThe head of the Office shall be the Assistant Secretary for Rural Economic Investment (referred to in this subsection as the Assistant Secretary), who shall report directly to the Secretary.
 (3)Mission and goalsThe mission and goals of the Office shall be to coordinate with other offices and agencies within the Department and with other Federal agencies—
 (A)to ensure that the unique needs and attributes of rural transportation, involving all modes, are fully addressed and prioritized during the development and implementation of transportation policies, programs, and activities within the Department;
 (B)to improve coordination of Federal transportation policies, programs, and activities within the Department in a manner that expands economic development in rural communities and regions, and to provide recommendations for improvement, including additional reorganization and realignments;
 (C)to expand Federal transportation infrastructure investment in rural communities, including by providing recommendations for changes in formula funds or other existing funding distribution patterns;
 (D)to use innovation to resolve local and regional transportation challenges faced by rural communities;
 (E)to promote and improve planning and coordination among rural areas to maximize the unique competitive advantage in those areas while avoiding duplicative Federal, State, and local investments; and
 (F)to ensure that all rural communities lacking resources receive proactive outreach, education, and technical assistance to improve access to Federal transportation programs.
 (4)Duties of Assistant SecretaryThe Assistant Secretary shall— (A)provide information and outreach to rural communities concerning the availability and eligibility requirements of participating in programs of the Department;
 (B)help rural communities identify competitive economic advantages and avoid duplicative transportation investments in order to ensure continued economic growth;
 (C)serve as a resource for assisting rural communities with respect to Federal transportation programs;
 (D)ensure and coordinate a routine rural consultation on the development of policies, programs, and activities of the Department;
 (E)serve as an advocate within the Department on behalf of rural communities; and
 (F)work in coordination with the Department of Agriculture, the Department of Health and Human Services, the Department of Commerce, the Federal Communications Commission, and other Federal agencies, as the Secretary determines to be appropriate, in carrying out the responsibilities of the Assistant Secretary.
 (5)Contracts and agreementsFor the purpose of carrying out the mission and goals of the Office under paragraph (3) and the duties of the Assistant Secretary under paragraph (4), the Assistant Secretary may enter into contracts, cooperative agreements, and other agreements as necessary, including with research centers, institutions of higher education, States, units of local government, nonprofit organizations, or a combination of any of those entities—
 (A)to conduct research on transportation investments that promote rural economic development; (B)to solicit information in the development of policy, programs, and activities of the Department that can improve infrastructure investment and economic development in rural areas;
 (C)to develop educational and outreach materials, including the conduct of workshops, courses, and certified training for rural communities and regions that can further the mission and goals of the Office and the Department; and
 (D)to carry out any other activities, as determined by the Secretary to be appropriate. (6)EmployeesThe Secretary shall ensure that not more than 4 full-time equivalent employees are assigned to the Office.
 (7)ApplicabilityIn carrying out the mission and goals of the Office under paragraph (3) and the duties of the Assistant Secretary under paragraph (4), the Assistant Secretary shall consider as rural any area considered to be a rural area under a Federal transportation program of the Department..
 (2)Council on Credit and FinanceSection 117(b)(1) of title 49, United States Code, is amended by adding at the end the following:  (I)The Assistant Secretary for Rural Economic Investment..
				(c)Reorganization proposal
 (1)In generalThe Secretary, in consultation with the relevant congressional committees, shall develop a proposed reorganization of the functions of the Department to ensure improved coordination and prioritization of programs and services that promote rural infrastructure investment, expansion, equity, and economic development.
 (2)ReportNot later than 180 days after the date of enactment of this Act, the Secretary shall submit to the relevant congressional committees a report that describes the proposed reorganization plan under paragraph (1).
				(d)Rural consultation
				(1)Requirement
 (A)In generalNot later than 1 year after the date of enactment of this Act, each office and agency within the Department shall develop and implement a process to ensure meaningful and timely input from rural stakeholders during the development of any regulation, guidance, or policy that would have substantial direct effects on 1 or more rural areas.
 (B)ConsultationTo the maximum extent practicable and in accordance with applicable Federal law, an office or agency of the Department shall not promulgate a regulation, issue guidance, or implement a policy described in subparagraph (A) unless the office or agency—
 (i)consults with rural stakeholders before developing the proposed regulation; (ii)publishes in the Federal Register a summary rural impact statement, which shall consist of—
 (I)a description of the consultation with rural stakeholders on the regulation, guidance, or policy; (II)a summary of any concerns raised by the rural stakeholders;
 (III)a description of the extent to which concerns referred to in subclause (II) have been alleviated; and
 (IV)a description of why the regulation, guidance, or policy is needed; and (iii)submits to the Director of the Office of Management and Budget—
 (I)the summary rural impact statement described in clause (ii); and (II)on request of the Director, any written communications submitted to the office or agency from rural stakeholders.
 (2)DesignationNot later than 180 days after the date of enactment of this Act, each office and agency within the Department shall designate an official within that office or agency to serve as the official with principal responsibility for the implementation of this subsection.
				(e)Advisory committee
 (1)In generalThe Secretary shall establish a rural transportation advisory council (referred to in this subsection as the advisory council) to consult with and advise the Office of Rural Economic Investment.
 (2)MembershipThe Secretary shall appoint members to the advisory council in a manner that ensures that the geographic and economic diversity of rural regions of the United States are represented.
 (3)MeetingsThe advisory council shall meet not less than twice per year, as determined by the Secretary. (4)DutiesThe advisory council shall—
 (A)advise the Office of Rural Economic Investment on issues related to rural needs relating to Federal transportation programs;
 (B)develop recommendations for any changes to Federal law, regulations, internal Department guidance, or other measures that would eliminate barriers for rural access or improve rural equity in transportation investments;
 (C)examine methods of maximizing the number of opportunities for assistance for rural areas under Federal transportation programs, including expanded outreach and technical assistance;
 (D)examine methods of encouraging intergovernmental and local resource cooperation to mitigate duplicative investments in key regions and improve the efficiencies in the delivery of Federal transportation programs;
 (E)evaluate other methods of creating new opportunities for rural regions; and (F)address any other relevant issues as the Secretary determines to be appropriate.
					
